On consideration of the Petition for Grant of Review of the decision of the Board of Review in case No. WC NCM 64-00424 of the United States Navy it appearing that the staff legal officer, in his post-trial review, erroneously advised the supervisory authority that the maximum sentence for accused’s offense was bad conduct discharge, forfeiture of $73.34 per month for six months, and confinement at hard labor for six months, whereas the correct maximum punishment was *704bad conduct discharge, forfeiture of $73.34' per month for three months, and confinement at hard labor for three months, and the court-martial in fact adjudged a sentence extending to bad conduct discharge, forfeiture of $70.00 per month for three months, and confinement at hard labor for three months, it is, by the Court, this 24th day of July, 1964,
ORDERED:
That said Petition be, and the same is, hereby granted.
The decision of the Board of Review is reversed, and the record of trial is returned to The Judge Advocate General of the Navy. The Board of Review may reassess the sentence in order to purge the prejudicial effect of the error, or order a new post-trial review before the supervisory authority.